DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/21/2021 was filed on the mailing date of the application on 04/21/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 11 – 13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Fujitsuka et al., US Publication 2002/0070927 A1 in view of Ruscher et al., US Publication 2020/0089340 A1 in further view of Morris et al., US Publication 7,536,210 B1.

With regards to Claim 1, Fujitsuka discloses: An input pen (Title and Abstract) wherein comprising 
shaft (FIG 1, 1 – casing);
a mounting hole (Paragraph [0089] – teaches that the pen is hollow, which is being interpreted as the mounting hole) that is formed at an axial center of the shaft (FIG 1, shows this feature that the hollow region is formed at an axial center of the shaft), and 
an input body (FIG 1, shows the input body in the hollow portion of the casing; Paragraph [0088]) that is rod-shaped (FIG 1, shows rod shaped input body) and is mounted in the mounting hole (FIG 1, shows the input body mounted within the shaft 2),
wherein an inner side surface of the mounting hole (FIG 1, shows the inner side surface of the hollow pen) and an outer side surface of the input body (FIG 1A) are fixed (FIG 1 and Paragraph [0089] – shows that the input body is fixed in the mounting hole).  
Fujitsuki fails to disclose: a wood shaft

a wood shaft (FIG 3, 110 – Paragraph [0048] – wood housing);
a mounting hole (Paragraph [0048] – housing 110 is hollow) that is formed at an axial center of the shaft (FIG 3, Paragraph [0048]), and 
an input body (FIG 3, 400) that is rod-shaped and is mounted in the mounting hole (FIG 3, shows it separated, however it is clear that it can be mounted into the hollow portion),
wherein an inner side surface of the mounting hole (Paragraph [0048] – teaches of it being hollow) and an outer side surface of the input body (400) are fixed (FIG 2A, shows this feature).  
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of a wood shaft in Fujitsuka’s invention as taught by Ruscher’s invention.
The motivation for doing this would have been to reduce the diameter of the pen-shaped coordinate device.
Fujitsuki in view of Ruscher fails to disclose this feature, however
Morris discloses: the input body are fixed to the mounting hole (Column 8, lines 37 – 55, teaches of injecting resin into the gaps of the housing).
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of the input body are fixed to the mounting hole in Fujitsuki’s invention as taught by Morris’ invention.
.

Claims 2 – 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fujitsuka et al., US Publication 2002/0070927 A1 in view of Ruscher et al., US Publication 2020/0089340 A1 in further view of Morris et al., US Publication 7,536,210 B1 in further view of Obata US Publication 2014/0085270 A1.

With regards to Claim 2, Fujitsuki discloses: wherein, at the input body (FIG 1, shows this feature) a ferrite core (FIG 1, 104) that is positioned at an axial center (FIG 1, shows this feature), 
an electromagnetic induction coil (FIG 1, 105; Paragraph [0097]) that is disposed at an outer periphery of the ferrite core (FIG 1, shows this feature), 
a contacting distal end (FIG 1, 101) that is mounted to a distal end of the ferrite core (FIG 1, 104), and 
Fujitsuki fails to disclose: a writing pressure sensing portion that senses pressing force applied to the contacting distal end, are structured as a refill.  
Ruscher discloses: a writing pressure sensing portion (piezoelectric sensor) that senses pressing force applied to the contacting distal end (Paragraph [0036]), 
Fujitsuki in view of Ruscher fails to disclose: contacting distal end are structured as a refill.  
Obata discloses: are structured as a refill (Paragraph [0363]).  

The motivation for doing this would have been so that the user has the option to switch between different color ink cartridges.

With regards to Claim 3, Morris discloses: wherein the input pen has a binding agent that is interposed between the inner side surface of the mounting hole and the outer side surface of the input body and that binds the input body to the mounting hole (Column 8, lines 37 – 55, teaches of injecting resin into the gaps of the housing). 
 
With regards to Claim 4, Obata discloses: wherein the shaft (FIG 2A, 3 & 4) is formed by two members (3 & 4) being affixed together by an affixing agent (Paragraph [0066]).  
Obata fails to disclose: the wood shaft
Ruscher discloses: a wood shaft (FIG 3, 110 – Paragraph [0048] – wood housing);
Morris discloses: affixing agent (Column 8, lines 37 – 55, teaches of injecting resin into the gaps of the housing)

With regards to Claim 5, Obata discloses: wherein the shaft (FIG 2A, 3 & 4) is formed by two members (3 & 4) being affixed together by an affixing agent (Paragraph [0066]).  
Obata fails to disclose: the wood shaft
Ruscher discloses: a wood shaft (FIG 3, 110 – Paragraph [0048] – wood housing);
Morris discloses: affixing agent (Column 8, lines 37 – 55, teaches of injecting resin into the gaps of the housing)

With regards to Claims 6 and 7, Fujitsuki as modified above fails to disclose: wherein a reinforcing resin is made to seep into the mounting hole.  
Morris discloses: wherein a reinforcing resin is made to seep into the mounting hole (Column 8, lines 37 – 55; teaches of resin material being injected on to a desired location such as recess, or aperture of a housing).  	

With regards to Claims 8 and 9, Ruscher discloses: the mounting hole (hollow) passes through the axial center of the wood shaft from a distal end to a rear end (FIG 3 & Paragraph [0048]), the input body (400) is mounted to one end side of the mounting hole (FIG 1, show 400 tip portion in the tapered end 110a), and a second input body (198 - cap) is further mounted to another end side of the mounting hole (FIG 3 and Paragraph [0048]).  

With regards to Claim 10, Fujitsuki discloses: the input body (elements within the hollow portion of the housing) is accommodated in the mounting hole (FIG 1 and Paragraph [0088 – 0089]). 
an insertion restricting portion (FIG 1, 12 – substrate holder), which demarcates an insertion limit of the input body in the mounting hole is provided at a midway portion of the wood shaft (FIG 3 shows this feature), and 
a rear end of the input body (elements within the hollow portion) is formed as a press-contact portion that press-contacts the insertion restricting portion (FIG 3, shows this feature).  

With regards to Claim 14, Fujitsuki discloses: the mounting hole (hollow) that serves as a through-hole is formed in the axial center of the wood shaft (FIG 1, shows this feature), an inserted member (FIG 1, 13) which reaches the midway portion of the wood shaft (FIG 1, shows this feature), is inserted in from a rear end of the mounting hole and a distal end of the inserted member is the insertion restricting portion (FIG 1).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN R EDWARDS whose telephone number is (571)270-7136. The examiner can normally be reached Monday - Friday: 5:30am - 2:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLYN R EDWARDS/           Primary Patent Examiner, Art Unit 2625